Citation Nr: 1027450	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  10-18 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1942 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2009 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's single service-connected disability consists of 
residuals of right hip arthroplasty; he has been granted a total 
disability rating based on individual unemployability (TDIU).  

2.  Service connection is not in effect for permanent and total 
disability due to: (a) loss, or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (b) blindness in both 
eyes, having only light perception, plus, the anatomical loss or 
loss of use of one lower extremity; (c) loss or loss of use of 
one lower extremity together with the residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair; or (d) loss or loss of use of 
one lower extremity together with the loss or loss of use of one 
upper extremity which so affects the functions of balance or 
propulsion as to preclude locomotion without the aid of braces, 
crutches, canes or a wheelchair. 
 
3.  The Veteran is not in receipt of service connection for 
permanent and total disability due to blindness in both eyes and 
service connection has not been awarded for the anatomical loss 
or loss of use of both hands. 





CONCLUSION OF LAW

The criteria for entitlement to specially adapted housing or a 
special home adaptation grant have not been met.  38 U.S.C.A. §§ 
2101, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.809, 
3.809a (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the application of the law to the undisputed 
facts is dispositive of this appeal.  Therefore, no discussion of 
VA's duties to notify and assist is necessary.  See Mason v. 
Principi, 16 Vet. App. 129 (2002).

The Veteran is seeking specially adapted housing or a special 
home adaptation grant.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the Veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) The 
loss or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair; (B) Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one lower 
extremity; (C) The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury or the loss 
or loss of use of one upper extremity that so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair; or 
(D) The loss, or loss of use, of both upper extremities such as 
to preclude the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for regular 
and constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion although occasional locomotion by other 
methods may be possible.  38 C.F.R. § 3.809(d).  

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted under 38 
U.S.C.A. § 2101(b) where the Veteran is not entitled to a 
certificate of eligibility for assistance in acquiring specially 
adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be 
entitled to compensation for permanent and total disability that 
(1) is due to blindness in both eyes with 5/200 visual acuity or 
less, or (2) includes the anatomical loss or loss of use of both 
hands.  

In the present case, the Veteran's single service-connected 
disability consists of residuals of right hip arthroplasty.  The 
disability has been rated as 90 percent disabling since May 13, 
2009.  He was awarded a TDIU by the RO in a September 2009 rating 
decision, effective May 13, 2009.  The Veteran is not service-
connected for any other disability, to include blindness in both 
eyes, residuals of organic disease or injury, or any disability 
of the upper extremities.  

Accordingly, the remaining issue is whether the Veteran has 
permanent and total service-connected disability due to the loss 
or loss of use of both lower extremities such as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.  See 38 C.F.R. § 3.809. 

The pertinent evidence includes a March 2005 VA outpatient 
treatment record showing a diagnosis of status post hip joint 
replacement and arthritis with chronic right hip pain and 
decreased mobility.  In June 2009, the Veteran's private, 
treating physician wrote that the Veteran has gait dysfunction 
now requiring a walker and assistance to get out of a chair.  
Similarly, in a letter received by VA in January 2010, the 
Veteran's physical therapist wrote that the Veteran requires 
assistance of another person for ambulation with a rolling 
walking, and for standing, and getting in and out of bed, plus he 
requires a wheelchair to get in out and out of his home safely.  

This evidence shows that the Veteran's service-connected right 
hip disability precludes locomotion.  This evidence, however, 
does not show the loss or loss of use of both lower extremities.  
The Veteran is not service-connected for the left lower 
extremity, nor has he raised such a claim, even upon a 
sympathetic reading of his correspondence.  See Brokowski v. 
Shinseki, 23 Vet. App. 79, 85 (2009) (explaining that VA must 
give a sympathetic reading to a Veteran's filings to determine 
what claims he has raised).  Similarly, although the evidence 
shows arthritis of the right hip, this disability is encompassed 
within the service-connected residuals of right hip arthroplasty.  
The Veteran is not otherwise service-connected for an organic 
disease or injury of the right lower extremity.  

In summary, the Veteran is shown to have limited mobility due to 
his service-connected right hip disability.  Nonetheless, he does 
not meet the criteria for specially adapted housing assistance or 
a special home adaptation grant.  Moreover, the Veteran is also 
not eligible for a special home adaptation grant under 38 
U.S.C.A. § 2101(b), because there is no evidence, as indicated, 
that he is blind or has lost the use of either hand, and he does 
not contend as much.

For these reasons, the Board must find that there is no legal 
basis for a grant of assistance in acquiring specially adapted 
housing or a special home adaptation grant.  The law is 
dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Consequently, the Board has no discretion and must deny 
the Veteran's appeal.


ORDER

Entitlement to specially adapted housing or a special home 
adaptation grant is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


